Mahoney, J.
(dissenting). I agree with the majority that the State’s Mined Land Reclamation Law (ECL art 23, tit 27) was not intended to preempt the provisions of the Town of Ballston Zoning Law that require a special use permit for the conducting of a sand and gravel mining operation within the municipality. In my view, however, respondents’ denial of petitioner’s application for a special use permit, based as it was upon what I perceive to be general objections, conclusory findings and pure conjecture, lacks a rational basis. Under firmly established precedent, denial of a special use permit upon such intangibles that are unsupported by objective and reliable evidence cannot stand (see, e.g., Matter of Lee Realty Co. v Village of Spring Val., 61 NY2d 892; Matter of Lee v Zoning Bd. of Appeals, 122 AD2d 423; see also, Matter of Pilato v Zoning Bd. of Appeals, 155 AD2d 864; Matter of Huntington Health Care Partnership v Zoning Bd. of Appeals, 131 AD2d 481, lv denied 70 NY2d 613; Matter of Kidd-Kott Constr. Co. v Lillis, 124 AD2d 996).
Here, the stated rationale underlying respondents’ decision is that the proposed mining operations are not in harmony with the neighborhood "as [the mine site] is rural yet adjacent to a residential district”, the presence of sand trucks, esti*59mated to number a maximum of 14 per day at peak operations with an average of two per day, "would greatly increase the traffic on Goode Street” and the over-all use would be deleterious to the public welfare because the proposed hedgerows and fencing "are not sufficient to keep the kids * * * out” of what respondents perceived to be an "attractive nuisance”. A review of the record reveals, however, that the proposed site is located in a rural zone district and is bounded by large tracts of undeveloped land, the smallest of which is 30 acres, and also by an acre of wetlands. While there are smaller lots ranging in size from 1 to 10 acres along Goode Street, inasmuch as the site is located approximately one quarter of a mile back from that road and is not visible therefrom, it is difficult to ascertain how this noncommercial, intermittently used mine with a small daily output can be out of harmony with the rural residential character of the small neighborhood that has sprung up along the road. The mine essentially being out of sight, the only logical disharmony can be ancillary noise, dust and traffic impacts attendant to ingress and egress. However, a study performed by the Department of Environmental Conservation found no significant noise, dust erosion, traffic or visual impacts in connection with the proposed operation. A report prepared by petitioner’s expert came to the same conclusion. Indeed, the only negative impacts discernible from the record came in the form of general community objections as expressed in opinions such as the mine could negatively affect property values, Goode Street could not "take” heavy truck traffic, the proposed fencing would not keep out snowmobiles, the proposal to place gravel on only the first 150 feet of the access road is not enough and should extend back farther, the possibility that the access road might be used as a bicycle path, the fact that an old, presumably abandoned mine in the area is prone to trespassers, complaints of dust attendant to current dirt removal from the site, the presence of children in the area, and walkers and bikers along Goode Street. Apart from the fact that precedent holds it to be improper to disregard expert testimony proffered by the applicant in favor of generalized community objections as was done here (see, Matter of Market Sq. Props. v Town of Guilderland Zoning Bd. of Appeals, 66 NY2d 893; Matter of Pilato v Zoning Bd. of Appeals, supra), in my view there is simply nothing to suggest that the operation of this mine, as described in the record, would have any greater effect than that incident to the conducting of any other unconditionally *60permitted uses in a rural zone, namely agricultural and farming activities, many of which impact traffic patterns, involve use of heavy equipment and have similar noise, dust and odor ramifications (cf., Matter of Lee Realty Co. v Village of Spring Val., supra, at 894).
For the foregoing reasons, I would affirm Supreme Court’s judgment.
Mikoll, J. P., Levine and Harvey, JJ., concur with Casey, J.; Mahoney, J., dissents in a separate opinion.
Ordered that the judgment is reversed, on the law, with costs, determination confirmed and petition dismissed.